DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-7, 9-12, 14 and 16-20 and are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tsao et al. (PG Pub. No. US 2021/0091127 A1).
Regarding claim 1, Tsao teaches a pixel structure (¶ 0016 & fig. 1: 100), comprising: 
a base layer (¶ 0017: 102); and 
a floating diffusion node (¶ 0017: 120) arranged inside the base layer (fig. 1: 120 arranged inside 102), 
wherein a hollow region (¶ 0020: trench comprised by DTI structure 124) is arranged inside the base layer and right above the floating diffusion node (fig. 1: trench arranged inside 102 and above 120) such that a depletion region is not formed above the floating diffusion node (Tsao is silent to a depletion region formed above 120).

Regarding claim 4, Tsao teaches the pixel structure as claimed in claim 1, wherein a bottom area of the hollow region is larger than or equal to a cross sectional area of the floating diffusion node (fig. 3A: 124 extends to boundary of photodetector 122, such that bottom area of trench comprising 124 larger than area of 120).

Regarding claim 5, Tsao teaches the pixel structure as claimed in claim 1, further comprising:
a photodiode (¶ 0017: 122) arranged inside the base layer and located at a transverse direction from the floating diffusion node (fig. 1: 122 arranged inside 102 and located transverse from 120); and 
a microlens (¶ 0050: 328) arranged on a back surface of the base layer and opposite to the photodiode (fig. 3B: 328 arranged on back surface of 102 and opposite to 122).

Regarding claim 6, Tsao teaches the pixel structure as claimed in claim 5, further comprising a light guide (¶ 0020: 128, configured to reflect electromagnetic radiation to underlying photodetector 122) arranged between the microlens and the photodiode (fig. 3B: 128 arranged between microlens 328 and photodiode 122).

Regarding claim 7, Tsao teaches a pixel structure, comprising: 
a base layer (¶ 0017: 102); and 
a floating diffusion node (¶ 0017: 120) arranged inside the base layer (fig. 1: 120 arranged inside 102), 
wherein inside the base layer is formed with a deep trench isolation region (¶ 0020 & fig. 1: 124) extending toward a longitudinal direction and surrounding an area above the floating diffusion node (figs. 1 & 3A: 124 extending toward a longitudinal direction and surrounding an area above 120) to cause charge carriers outside the deep trench isolation region to not enter the floating diffusion node (Tsao is silent to charge carriers outside 124 entering 120), and a hollow region right above the floating diffusion node and connecting to the deep trench isolation region (¶ 0020 & fig. 1: trench comprised by 124 right above 120 and connected to 124).

Regarding claim 9, Tsao teaches the pixel structure as claimed in claim 7, further comprising: 
a reflection layer (¶ 0020: metal grid structure 128) arranged on a back surface of the base layer and opposite to the floating diffusion node (fig. 1: 128 arranged on a back surface of 102 and opposite to 120).

Regarding claim 10, Tsao teaches the pixel structure as claimed in claim 7, wherein the deep trench isolation region extends from a back surface of the base layer to a front surface of the base layer, but is not above the floating diffusion node (figs. 1 & 3A: 124 extends from back surface of 102 toward front surface of 102, and at least a portion not disposed above 120).

Regarding claim 11, Tsao teaches the pixel structure as claimed in claim 7, further comprising: 
a photodiode (¶ 0017: 122) arranged inside the base layer and located at a transverse direction, perpendicular to the longitudinal direction, from the floating diffusion node (fig. 1: 122 arranged inside 102 and located transverse from 120); and 
a microlens (¶ 0050: 328) arranged on a back surface of the base layer and opposite to the photodiode (fig. 3B: 328 arranged on back surface of 102 and opposite to 122).

Regarding claim 12, Tsao teaches the pixel structure as claimed in claim 11, further comprising a light guide (¶ 0020: 128, configured to reflect electromagnetic radiation to underlying photodetector 122) arranged between the microlens and the photodiode (fig. 3B: 128 arranged between microlens 328 and photodiode 122).

Regarding claim 14, Tsao teaches a pixel structure, comprising: 
a base layer (¶ 0017: 102); and 
a floating diffusion node (¶ 0017: 120) arranged inside the base layer (fig. 1: 120 arranged inside 102), 
wherein a deep trench isolation region (¶ 0020: 124) is formed inside the base layer surrounding an area above the floating diffusion node (figs. 1 & 3A: 124 formed in 102 and at least a portion of 124 surrounds an area above 120) to cause charge carriers outside the deep trench isolation region to not enter the floating diffusion node (Tsao silent to charge carriers outside 124 entering 120).

Regarding claim 16, Tsao teaches the pixel structure as claimed in claim 14, further comprising: 
a reflection layer (¶ 0020: metal grid structure 128) arranged on a back surface of the base layer and opposite to the floating diffusion node (fig. 1: 128 arranged on a back surface of 102 and opposite to 120).

Regarding claim 17, Tsao teaches the pixel structure as claimed in claim 14, wherein a transverse hollow region (trench comprising 124) is further formed at a back surface of the base layer opposite to the floating diffusion node and connected to the deep trench isolation region (fig. 1: trench formed at back surface of 102 and connected to 124).

Regarding claim 18, Tsao teaches the pixel structure as claimed in claim 14, wherein the deep trench isolation region extends from a back surface of the base layer to a front surface of the base layer, but is not above the floating diffusion node (figs. 1 & 3A: 124 extends from back surface of 102 toward front surface of 102, and at least a portion not disposed above 120).

Regarding claim 19, Tsao teaches the pixel structure as claimed in claim 14, further comprising: 
a photodiode (¶ 0017: 122) arranged inside the base layer and located at a transverse direction from the floating diffusion node (fig. 1: 122 arranged inside 102 and located transverse from 120); and 
a microlens (¶ 0050: 328) arranged on a back surface of the base layer and opposite to the photodiode (fig. 3B: 328 arranged on back surface of 102 and opposite to 122).

Regarding claim 20, Tsao teaches the pixel structure as claimed in claim 19, further comprising a light guide (¶ 0020: 128, configured to reflect electromagnetic radiation to underlying photodetector 122) arranged between the microlens and the photodiode (fig. 3B: 128 arranged between microlens 328 and photodiode 122).

Claims 2, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tsao as applied to claims 1, 7 and 14 above, and further in view of Hsaio et al. (PG Pub. No. US 2011/0260223 A1).
Regarding claims 2, 8 and 15, Tsao teaches the pixel structure as claimed in claims 1, 7 and 14, wherein the hollow region is filled with an isolation layer (¶ 0047: 124 comprises a trench filled with isolation material).
Tsao does not teach wherein an inner surface of the hollow region is covered by a dielectric layer, and the isolation layer disposed above the dielectric layer.
Hsiao teaches a pixel structure (fig. 1 among others) including an inner surface of a hollow region covered by a dielectric layer (inner surface of isolation trench, similar to that of Tsao, covered by dielectric layer 109), and the hollow region is filled with an isolation layer above the dielectric layer (¶ 0018: trench filled with gap-fill dielectric 111 above 109).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the hollow region of Tsao with the dielectric layer of Hsiao, as a means to help to repair the damage caused by a trench etch (¶ 0021).

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tsao as applied to claims 1 and 7 above, and further in view of Anderson et al. (PG Pub. No. US 2012/0080732 A1).
Regarding claim 3, Tsao teaches the pixel structure as claimed in claim 1, wherein a bottom surface of the hollow region is separated from a top surface of the floating diffusion node (fig. 1: bottom of 128 separated from top of 120).
Tsao is silent to the bottom surface of the hollow region is separated from a top surface of the floating diffusion node by 0.5 to 1 micrometer.
Anderson teaches a floating diffusion region (¶ 0020: 20) separated from a trench isolation (¶ 0021: 14/24) by 0.1-0.3 micrometer (¶ 0026: 20 vertically offset from 14/24 by about 0.1 micron to about 0.3 micron).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the separation of Tsao with the dimensions of Anderson, as a means to prevent carrier drift to diffusion regions (Anderson, ¶ 0001), avoiding picture quality degradation (Anderson, ¶ 0003).
Furthermore, adjusting the separation to meet the claimed limitation of “the bottom surface of the hollow region is separated from a top surface of the floating diffusion node by 0.5 to 1 micrometer” would involve nothing more than routine skill in the art.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
 

Regarding claim 13, Tsao teaches the pixel structure as claimed in claim 7, wherein a bottom surface of the hollow region is separated from a top surface of the floating diffusion node (fig. 1: bottom of 128 separated from top of 120).
Tsao does not teach wherein a bottom surface of the deep trench isolation region is at a same height as a top surface of the floating diffusion node.
Anderson teaches a floating diffusion region (¶ 0020: 20) separated from a trench isolation (¶ 0021: 14/24) by 0.1-0.3 micrometer (¶ 0026: 20 vertically offset from 14/24 by about 0.1 micron to about 0.3 micron).  Anderson further teaches other dimensions are also contemplated by the present invention, such as forming the deep trench isolation structure 12 and the buried deep trench isolation structure to a depth equal to about a deepest depth into the P+ substrate that carriers generated in the photodiode 10 may be present (¶ 0036).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the separation of Tsao with the dimensions of Anderson, as a means to prevent carrier drift to diffusion regions (Anderson, ¶ 0001), avoiding picture quality degradation (Anderson, ¶ 0003).  
Furthermore, adjusting the separation to meet the claimed limitation of “a bottom surface of the deep trench isolation region is at a same height as a top surface of the floating diffusion node” would involve nothing more than routine skill in the art.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/Examiner, Art Unit 2894